Citation Nr: 0208597	
Decision Date: 07/29/02    Archive Date: 08/02/02

DOCKET NO.  97-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome with duodenitis and 
gastroesophageal reflux prior to August 25, 2000.

2.  Entitlement to an evaluation higher than 30 percent for 
irritable bowel syndrome with duodenitis and gastroesophageal 
reflux from August 25, 2000, on appeal from the initial grant 
of service connection.

(The issues of entitlement to an initial disability rating in 
excess of 30 percent for post-traumatic stress disorder 
(PTSD); entitlement to an evaluation higher than 50 percent 
for PTSD from February 3, 2001, on appeal from the initial 
grant of service connection; and entitlement to service 
connection for a right ankle disability will be the subjects 
of a later decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1993 to 
September 1995.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
irritable bowel syndrome with duodenitis and gastroesophageal 
reflux and assigned a 10 percent disability evaluation 
effective from September 11, 1995.

In December 2000 the appellant was awarded an increased 
evaluation for her service-connected irritable bowel syndrome 
with duodenitis and gastroesophageal reflux, from 10 to 30 
percent disabling effective from August 25, 2000.

The appellant appeared at a hearing held at the RO on 
September 29, 1997.  A transcript of that hearing has been 
associated with the record on appeal.

This case was before the Board previously in December 2000 
when it was remanded for additional development.

The Board is undertaking additional development on the 
appellant's claims of entitlement to an initial disability 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD); entitlement to an evaluation higher than 50 
percent for PTSD from February 3, 2001, on appeal from the 
initial grant of service connection; and entitlement to 
service connection for a right ankle disability pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When the 
additional development is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  See 67 Fed. Reg. 3, 099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After providing the notice 
and reviewing any response to the notice from the appellant 
or his representative, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant's service-connected irritable bowel 
syndrome with duodenitis and gastroesophageal reflux has been 
manifested by alternating diarrhea and constipation with more 
or less constant abdominal distress since the effective date 
of the grant of service connection.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for irritable bowel syndrome with duodenitis and 
gastroesophageal reflux have been met since the effective 
date of service connection.  38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.3, 4.7, 4.14, 4.113, 4.114, Diagnostic Code 7319 
(2001).

2.  The criteria for a disability rating greater than 30 
percent for irritable bowel syndrome with duodenitis and 
gastroesophageal reflux have not been met at any time since 
the effective date of service connection.  38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.14, 4.113, 4.114, 
Diagnostic Code 7319 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records show frequent 
treatment for abdominal pain and irritable bowel syndrome.

At an August 1996 VA alimentary appendages examination, the 
appellant complained of mid-epigastric abdominal pain 
described as crampy or spasm in nature, which occurred in 
paroxysms.  When the pain occurred, it could last for several 
days to weeks.  She had been put on Zantac, which partially 
relieved her symptoms.  The pain was not associated with 
nausea, vomiting, hematemesis, melena, or any 
gastrointestinal bleeding.  She also complained of occasional 
heartburn with sensation of a sour taste for bringing up 
burning material into her chest.  This occurred once or twice 
per month.  Because of this pain, the appellant avoided spicy 
foods.  She also reported a history of constipation, 
alternating with diarrhea, with constipation predominating.  
She had gone as long as two weeks without a bowel movement, 
although she currently had fairly regular bowel movements.  
On other occasions, she had multiple small volume loose 
stools in a day.  She had a history of bright red blood per 
rectum in the past, with a flexible sigmoidoscopy one year 
previously, which had shown a small mucosal tear in her 
rectum.  She had no dyschezia or any abdominal pain or recent 
history of bright red blood per rectum.  She denied any 
history of hemorrhoids and stated that none were seen on her 
lower endoscopy.  There was no associated weight loss or 
constitutional symptoms.  She denied any, fevers, chills, 
night sweats, or weight loss.  Physical examination showed 
that the appellant was slightly overweight but in no acute 
distress.  Her abdomen was soft and nondistended.  Bowel 
sounds were normoactive.  An upper gastrointestinal series 
showed spasm and prominent mucosal folder in the post bulbar 
duodenum.  The diagnosis was post bulbar duodenitis.  There 
were no ulcers, hiatal hernia or reflux.  The examiner 
diagnosed mid-epigastric pain, consistent with duodenitis 
secondary to NSAID; alternating constipation and diarrhea, 
consistent with irritable bowel syndrome; and occasional 
heartburn symptoms, consistent with occasional 
gastroesophageal reflux.

In September 1996 the appellant was treated as a VA 
outpatient for complaints of nausea for one week without 
vomiting.  She also complained of pain in her esophagus.

In October 1996 the appellant was treated as a VA outpatient 
for complaints of epigastric pain and heartburn, especially 
after eating.  There was no weight loss.  She was currently 
on Tagamet.  The examiner diagnosed gastroesophageal reflux 
symptoms improved with Tagamet.

In November 1996 it was noted that the appellant's 
gastroesophageal reflux symptoms had improved significantly 
due to an increased dosage of Tagamet.  She had had a fever 
for several days but no other symptoms.

In April 1997 the appellant was treated as a VA outpatient 
for back pain and was also treated for her irritable bowel 
syndrome.  She complained of constant abdominal pain, and she 
reported that her reflux was inhibited with Tagamet.  She 
also complained that her bowels were chronically irregular.  
The examiner noted that the appellant's abdomen was soft and 
that there was generalized tenderness.

At a September 29, 1997 hearing, the appellant testified that 
she had constant abdominal pain and continuous diarrhea and 
constipation.  Her abdomen was always tender, although the 
pain increased occasionally.  She avoided spicy foods.  She 
stated that she slept with her bed elevated to control her 
gastroesophageal reflux and that she took the maximum dose of 
Tagamet.

In August 2000 the appellant was treated for complaints of 
upper abdominal pain with nausea and vomiting.  Bowel 
movements and urination were normal.  It was noted that the 
appellant had had the same symptoms plus lower abdominal pain 
one month previously.  At that time, she was diagnosed with 
irritable bowel syndrome and endometriosis.  The examiner 
noted that the appellant had a history of gastroesophageal 
reflux disease.  The appellant's abdomen was soft and 
slightly tender to palpation in the right upper quadrant.  
One diagnosis was probable endometriosis.  A second diagnosis 
was cholecystitis.

At a December 2000 VA intestines examination, the appellant 
complained of watery diarrhea approximately three to four 
times per day lasting for a few days and alternating with 
constipation with hard stools and bowel movements every two 
to three days.  She also complained of upper abdominal pain.  
Recently the pain episodes had consisted of sharper pain that 
lasted for approximately one week.  She reported a decreased 
appetite during the pain episodes.  The pain was diminished 
by dicyclomine.  She complained of nausea but denied 
vomiting.  She also complained of intermittent red blood per 
rectum mixed with stool for approximately one year.  Her 
abdomen was soft.  There were mild diffuse abdominal pain and 
tenderness.  Bowel sounds were positive.  Computed tomography 
scan of the abdomen and pelvis in October 2000 had been 
unremarkable.  The examiner diagnosed abdominal pain, likely 
irritable bowel syndrome, and bright red blood per rectum, 
for which the examiner suggested gastroenterologic follow-up.

At a March 2001 VA miscellaneous digestive conditions 
examination, the appellant reported acute attacks of 
abdominal pain for the previous seven years.  She reported a 
constant abdominal pain, the tenderness from which was felt 
even to her skin.  The pain became more severe on occasion 
and included nausea.  At those times, the appellant was 
unable to eat because of the pain.  Bentyl provided some 
relief from these episodes of pain.  She had had multiple 
hospital admissions for these episodes.  The only abnormality 
noted upon these hospitalizations was possible ulcerations of 
the transverse and sigmoid versus enlarged innominate gland 
noted on air contrast barium enema.  The appellant added that 
she had had bright red blood per rectum in the past but not 
recently.  The appellant denied melena and vomiting.  Her 
abdomen was somewhat tender to palpation.  Bowel sounds were 
positive.  The examiner diagnosed irritable bowel syndrome.  
The examiner noted that, in addition to pain, the appellant's 
symptoms included intermittent diarrhea and constipation.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on this claim.  Accordingly, the Board can issue a 
final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
December 2000 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that she filed her claim.  In a February 1998 
supplemental statement of the case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
her claim, specifically the evidence required for higher 
disability ratings.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board concludes that the discussions in the SSOC 
informed the appellant of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, the RO has obtained 
treatment records that the appellant has identified regarding 
the symptoms of her digestive system disorders.  VA 
outpatient and hospitalization records have been obtained.  
There is no indication that relevant (i.e., pertaining to 
treatment for the claimed disability) records exist that have 
not been obtained.  As for VA's duty to obtain any medical 
examinations, that was fulfilled by providing a VA 
examinations to the appellant in August 1996, December 2000, 
and March 2001.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of her claim or her substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for her irritable bowel syndrome with 
duodenitis and gastroesophageal reflux.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

A May 2001 rating decision identified the issue on appeal as 
evaluation of irritable bowel syndrome with duodenitis and 
gastroesophageal reflux currently evaluated as 30 percent 
disabling.  The RO evaluated all the evidence of record in 
determining the proper evaluation for the appellant's 
service-connected disability.  The RO did not limit its 
consideration to only the recent medical evidence of record, 
and did not therefore violate the principle of Fenderson.  
The appellant has been provided appropriate notice of the 
pertinent laws and regulations and has had her claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  The RO complied with 
the substantive tenets of Fenderson in its adjudication of 
the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2001).  Because this appeal is from 
the initial ratings assigned to disabilities upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  38 C.F.R. § 4.14 (2001).  Impairments associated 
with a veteran's service- connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.  The critical element is that none of the 
symptomatology for any of the conditions can be duplicative 
of or overlapping with the symptomatology of the other 
conditions; the manifestations of the disabilities must be 
separate and distinct.  Esteban v. Brown, 6 Vet. App. 259 
(1994); see also Brady v. Brown, 4 Vet. App. 203, 206 (1993).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in 38 C.F.R. 
§ 4.14.  38 C.F.R. § 4.113 (2001).

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, pertaining to the 
digestive system, will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
that reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2001).

The appellant's predominant disability of the digestive 
system is irritable bowel syndrome.  The criteria of 
Diagnostic Code 7319 for "Irritable Colon Syndrome (spastic 
colitis, mucous colitis, etc.)" provide a 10 percent 
disability evaluation for moderate irritable colon syndrome, 
with frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation is warranted with severe 
irritable colon syndrome, for diarrhea, or alternating 
diarrhea and constipation, with more or less constant 
abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2001).  
The 30 percent rating is the maximum rating that is available 
under that diagnostic code.

With regard to the appellant's symptoms prior to August 25, 
2000, the Board notes that, although there are indications in 
the medical evidence that the appellant's symptoms of 
irritable bowel syndrome had improved slightly with the use 
of Tagamet in October 1996 and November 1996, there is 
evidence in August 1996, April 1997, and September 1997 that 
the appellant suffered from constant abdominal pain with 
alternating episodes of diarrhea and constipation.  Because 
the rating criteria for a 30 percent disability rating 
require only "more or less" constant abdominal pain, the 
Board accords less weight to the suggested brief improvement 
of the appellant's disability in the fall of 1996 and 
determines that the appellant's service-connected irritable 
bowel syndrome more nearly approximates the criteria for a 30 
percent disability rating from the grant of service 
connection to August 25, 2000.

The evidence is against a disability evaluation greater than 
30 percent for the appellant's service-connected irritable 
bowel syndrome for any time since the effective date for the 
grant of service connection.  A 30 percent disability rating 
is the highest rating assignable under Diagnostic Code 7319.  
The symptoms reported by the appellant-constant abdominal 
pain with alternating episodes of diarrhea and constipation-
exactly match the criteria contemplated by a 30 percent 
disability rating.  38 C.F.R. § 4.114, Diagnostic Code 7319 
(2001).  Moreover, while higher ratings are assignable under 
Diagnostic Code 7305 for a duodenal ulcer and Diagnostic Code 
7346 for hiatal hernia, there is no medical evidence that the 
appellant has symptoms other than abdominal pain, which has 
been considered in rating her for irritable bowel syndrome, 
and melena contemplated by the criteria under those 
diagnostic codes.  For a 40 percent disability rating under 
Diagnostic Code 7305, there must be impairment of health 
manifested by anemia and weight loss or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four times per year.  38 C.F.R. § 4.114, Diagnostic 
Code 7305 (2001).  For a 60 percent disability rating for 
hiatal hernia, there must by symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114, Diagnostic Code 
7346 (2001).  As such the preponderance of the evidence is 
against an increased rating for the appellant's service-
connected irritable bowel syndrome with duodenitis and 
gastroesophageal reflux.

As noted above, when a veteran has multiple disorders of the 
digestive system but is rated based on the predominant 
disorder, 38 C.F.R. § 4.114 provides for an elevation to the 
next higher level where the severity of the overall 
disability warrants such an elevation.  The Board finds, 
however, that an increase under this regulation is not 
warranted pursuant to any of the Diagnostic Codes listed 
above.  38 C.F.R. § 4.114 (2001).  The appellant is not 
malnourished or anemic, and there is no evidence of 
circulatory problems or weight fluctuations.  Hence, 
notwithstanding the fact that the appellant does have 
multiple disorders of the digestive system, an increase under 
this clause of 38 C.F.R. § 4.114 is not in order.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2001).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2001).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to disabilities of the 
digestive system; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The appellant has not been shown to 
have hospitalizations for symptoms so unusual as to render 
impractical the schedular rating criteria providing ratings 
from noncompensable to at least 60 percent for digestive 
system disabilities.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on her employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 1991).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2001).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to an initial disability rating of 30 percent but 
no higher for irritable bowel syndrome with duodenitis and 
gastroesophageal reflux is granted from the effective date of 
service connection.

Entitlement to an evaluation higher than 30 percent for 
irritable bowel syndrome with duodenitis and gastroesophageal 
reflux from August 25, 2000, on appeal from the initial grant 
of service connection, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


